Citation Nr: 0630059	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  94-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.  He also served in the Army National Guard of 
Alabama from which he retired in December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  The Board issued a 
decision in this matter in October 1999.  The veteran 
appealed this decision, in part, to the United States Court 
of Appeals for Veterans Claims (Court) and, in April 2001, 
the Court granted a Joint Motion for Remand and to Stay 
Further Proceedings.  This issue was remanded for additional 
development in February 2002 and October 2004 and is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's January 1967 report of examination 
indicates his abdomen was clinically evaluated as normal.

2.  Competent medical evidence does not indicate the 
veteran's hiatal hernia was acquired during his military 
service or was otherwise attributable to his service.


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status, such as the veteran's 
statements in support of claim, do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Here, there is no evidence showing the veteran had any hiatal 
hernia symptoms during service, and the service medical 
records do not reveal any noted medical abnormalities of his 
abdomen, to include hernias, on medical examination in 
January 1964.  A July 1990 operative procedure record 
indicates the veteran had a hiatal hernia.  The March 1994 
hearing transcript reflects the veteran testified that his 
stomach problems were due to the aspirin that he took for 
back pain.  The veteran's service medical records reveal that 
he was treated with aspirin while in service for back pain.  
However, while the competent medical evidence has linked the 
veteran's diagnosed peptic ulcer disease to his in-service 
treatment (for which service connection was established by a 
January 2006 rating decision), there is no competent evidence 
of such a link between the veteran's diagnosed hiatal hernia 
and his aspirin therapy.  See December 2005 VA examination 
report.  

As the competent medical evidence of record does not indicate 
the veteran's hiatal hernia was acquired during his military 
service or was otherwise attributable to his service, the 
weight of the evidence is against the claim of entitlement to 
service connection and this appeal is denied.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application).


Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran filed his claim prior to the enactment of current 
law addressing the duty to notify and assist.  However, the 
veteran was subsequently informed by letter in April 2004 of 
the principles of service connection, the evidence he was 
expected to provide, the evidence VA would seek, and 
requested to send to VA any evidence in his possession that 
pertained to his appeal.  In March 2006 he was informed by 
letter of potential disability rating criteria and potential 
effective date criteria.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Under these 
circumstances, the Board is satisfied that any issue as to 
the timing or completeness of the notice was harmless and 
nonprejudicial to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  A VA medical opinion was obtained, as well as his 
service medical records.  Private medical records identified 
by the veteran have been requested and associated with his 
claims file.  The veteran identified two medical providers 
from whom he received treatment in the years following his 
discharge from active duty, but he also indicated that the 
physicians were deceased and medical records were not 
available.  A transcript of his March 1994 hearing is of 
record and the veteran declined an additional hearing in 
September 1998.  See 38 C.F.R. § 20.707 (2005).  As the 
veteran has not identified or authorized VA to obtain any 
additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

Service connection for a hiatal hernia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


